El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El demandante estableció este pleito para recobrar la posesión de cierto terreno alegando ser dueño de una finca de cien cuerdas de terreno de las cuales el río separó dos cuerdas de terreno, cuya descripción hace, en la creciente que tuvo durante el temporal de “San Ciriaco” ocurrido en *4471899 y que continuó poseyendo esas dos cuerdas basta el 11 de julio de 1923 en que el demandado se introdujo en ellas y a mano armada desalojó de allí a los peones, de la demandante.
Negó el demandado esas alegaciones y celebrado el jui-cio recayó sentencia a favor del demandante, declarando la corte haberse. probado los hechos de la demanda.
Alega el demandado en esta apelación interpuesta por él que la corte inferior cometió error manifiesto al apreciar la prueba, pero el examen que hemos hecho de ella nos convence de que no existe tal'error pues el demandante declaró que estaba poseyendo esas dos cuerdas de terreno y las cultivaba y que fué interrumpido en su posesión en la fecha expresada por haberlas ocupado el demandado y haber sacado de allí a los peones del apelado, estando entonces aradas las dos cuerdas para sembrar tabaco; declaración que está corroborada por la de los testigos Felipe Vega, Catalino Santiago y otros.
Los otros motivos de error se fundan en haber sido admitida como prueba una certificación del registro de la propiedad de la finca de cien cuerdas, en haber permitido prueba tendente a identificar las cien cuerdas y por no haber sido eliminada la declaración del demandante en cuanto a la finca total, pero aunque en esta clase de juicio'sólo hay que probar la posesión del terreno que se reclama y la perturbación del poseedor por el demandado, esos errores no son perjudiciales al apelante.

La sentencia apelada debe ser confirmada.